     1
     2
     3
     4
     5
                            UNITED STATES DISTRICT COURT
     6                    NORTHERN DISTRICT OF CALIFORNIA
     7
         GREAT BOWERY INC. d/b/a TRUNK             Case No. 4:19-cv-05843-HSG
     8   ARCHIVE,
     9
                                  Plaintiff,       ORDER
    10
    11   v.
    12   APARTMENT 34 MEDIA LLC; and
    13   DOES 1 through 10, inclusive,
                               Defendant.
    14
    15
    16
                                               ORDER
    17
    18         The parties’ Motion to Appear Telephonically at the Scheduling Conference

    19   scheduled for Tuesday, January 7, 2020 at 2:00 p.m., is hereby GRANTED.
    20
         Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
    21
         telephonic appearance.
    22
    23         SIGNED at Oakland, CA on this 30th day of December, 2019.
    24
    25
                                                       HAYWOOD GILLIAM, JR.
    26
    27                                                 UNITED STATES
    28                                                 DISTRICT JUDGE

                                                  1
